August 17, 1922. The opinion of the Court was delivered by
The following statement appears in the record:
"The above entitled actions were brought by the plaintiffs, constituting a voluntary association, known as Bethesda Mutual Telephone Company, against the several defendants named, on April 28, 1920, for the purpose of enjoining the defendants from interfering with the operation of the telephone system over their land. Upon a hearing before his Honor, Ernest Moore, at Lancaster, S.C. on or about the 20th day of May, 1920, a temporary restraining order was made by Judge Moore, enjoining the defendants from in any manner interfering with the plaintiff's telephone *Page 177 
lines, pending the hearing and determination of the several cases upon their merits. At the November term of the Court of Common Pleas at York, S.C. the cases were tried before Judge Edward McIver, by agreement of counsel, upon the verified complaints, returns, and affidavits, which had been submitted by both sides at the hearing before Judge Moore in May, and upon the additional testimony taken down by the Court stenographer at the trial. The three cases entitled above were not consolidated, but it was agreed that the evidence offered be applied to any or all of the actions, so far as applicable and relevant. So far as the case against S.H. Faris was concerned, plaintiffs' attorneys admitted in open Court that their client's right of way over these lands was not exclusive, and that John H. Steele, their grantee, had the right to admit others to the use of the poles used by them, but the admission extended no further. After considering the case, his Honor, Judge Edward McIver, filed a decree in which he vacated the temporary restraining order previously made by Judge Moore, granted the defendants certain equitable rights, and refused the permanent injunction asked for by the plaintiffs and dismissed the action."
The plaintiffs in due time served notice of intention to appeal from this decree, and also case and exceptions. We quote from the decree of the Circuit Court as follows:
"The case came on to be heard before me on the merits at York. Upon due notice, a motion to frame the issues to be submitted to the jury was made, but before this motion was heard counsel for the plaintiffs and the defendants stated in open Court that they had agreed upon all matters involved on the controversy, except one issue, to wit: That since the plaintiffs had borne the costs of erecting the poles and stretching the wire thereon over the lands of the defendants, upon what terms and conditions should the defendants be allowed to place cross-arms upon the poles and *Page 178 
stretch additional wires thereon, to afford them connection with the telephone exchange in the City of Rock Hill.
"After a full statement of the facts and argument from counsel pro and con, I stated that, in my opinion, inasmuch as the privilege granted to the plaintiffs by the former owners of the land now owned by the defendants, was wholly without consideration, in obedience to the principles ofequity, that he who seeks equity must do equity, the plaintiffsmust permit the defendants to stretch their wires uponthe poles, provided the said defendants should place additionalcross-arms thereon so that the wires of defendantswould not in any way interfere with the wires of the plaintiffs,or in any way violating the privacy of any conversationover the plaintiffs' wires, or place any additional burdenthereon, and the placing of these cross-arms and wires tobe wholly at the cost of the defendants, and that the saiddefendants were thereafter to bear their proportionate partof maintaining the said line, as hereinafter stated.
"Before the decree, however, was prepared embodying this agreement between the parties, counsel for plaintiffs moved to reopen the matter on the ground that their clients were dissatisfied with the agreement entered into by their counsel, and contended that their said counsel had acted without authority. Counsel for defendants consented that the matter be reopened and heard before me upon the entire record, together with any additional testimony which either side might offer in Court."
The third exception is as follows:
"Because his Honor erred in holding that the written instrument executed and delivered by J.M. Byers, W.J. Caveney, and others to J.L. Williamson and others, dated August 2, 1905, did not grant an easement to them over their lands, but that the intention of the parties was to grant a right of way for a community telephone, with the privilege to all respectable white men of joining on to it; the error being that there was no evidence to sustain such a *Page 179 
construction of said written instrument, and, on the contrary, the evidence shows conclusively that said instrument was intended to grant an easement or right of way for a telephone line to the plaintiffs alone, their successors or assigns, who formed the association known as the Bethesda Telephone Company."
For the reasons stated by his Honor, Judge McIver, in his decree, which will be reported, this exception is overruled.
This Court is satisfied that he stated correctly the rights and equities of the parties to the actions, when he used the language which we have italicized. Having reached these conclusions, the other questions presented by the exceptions are merely academic.
Appeal dismissed.